DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al. (US 2007/0275197).
Chow et al. disclose a resin composition comprising an ethylene-vinyl alcohol copolymer, and 0.00001 to 1 parts by weight of a conjugated polyene compound such as sorbic ester, wherein the multilayer structure can include thermoplastic resin such as polystyrene (claim 1, [0043], [0076]).
Claim 2 is an inherent property since the weight ratio of different layers in a multilayer structure would fall in the range of 1/99 to 99/1.
The limitations of claim 4 can be found in Chow et al. at [0012], where it discloses the melt molding.
The limitations of claim 5 can be found in Chow et al. at claim 5, where it discloses the multilayer structure.
The limitations of claim 6 can be found in Chow et al. at claim 11, where it discloses the retort package (reads on liquid package).

4.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai et al. (US 2012/0237747).
Tai et al. disclose a multilayered structure comprising a gas barrier resin such as an ethylene-vinyl alcohol copolymer, and from 0.1 to 1,000 ppm of a conjugated polyene compound such as sorbic acid having a carboxyl group (reads on sorbic acid ester), wherein the multilayer structure can include thermoplastic resin such as styrene-butadiene copolymer (claims 1 and 6, [0132]-[0135], [0197]).
Claim 2 is an inherent property since the weight ratio of different layers in a multilayer structure would fall in the range of 1/99 to 99/1.
The limitations of claim 3 can be found in Tai et al. at [0197], where it discloses the styrene-isoprene block copolymer.
The limitations of claim 4 can be found in Tai et al. at [0220], where it discloses the melt molding.
The limitations of claim 5 can be found in Tai et al. at claim 1, where it discloses the multilayer structure.
The limitations of claim 6 can be found in Tai et al. at [0294], where it discloses the retort vessels (reads on liquid package).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762